1+27-(V
                                ELECTRONIC RECORD                         (¥ZB*f¥

COA#       02-13-00018-CR                        OFFENSE:       OTHER CRIMINAL


           Aleksandr Goukasian v. The State
STYLE:     of Texas                              COUNTY:        Tarrant

COA DISPOSITION:       AFFIRM                    TRIAL COURT:   Criminal District Court No. 2


DATE: 09/18/2014                 Publish: NO     TCCASE#:       1215851D




                        IN THE COURT OF CRIMINAL APPEALS


         Aleksandr Goukasian v. The State of
STYLE:   Texas                                       CCA#:         J TT mO mW*W
                                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE: /^^/^Yy^//                                     SIGNED:                           PC:

JUDGE:      f.dA      C/yuU^^                        PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD